In an action for a declaratory judgment and injunctive relief, defendant appeals from an order of the Supreme Court, Rockland County (Wood, J.), entered March 19, 1981, which, inter alia, granted plaintiff’s motion for a preliminary injunction requiring defendant to remove three coin-operated newspaper vending machines from public property *881within the Village of Suffern, and denied defendant’s cross motion to dismiss the complaint. Order affirmed, without costs or disbursements. The stay contained in this court’s order dated April 2, 1981 is vacated and the parties are directed to proceed to trial forthwith. Special Term did not err m ordering the removal of three of the machines which are the subject of this litigation. The papers submitted by plaintiff demonstrate that the machines in question pose a clear danger to public safety. Pursuant to its police powers, the village was entitled to seek, and obtain, removal of the machines pendente lite. Insofar as preliminary relief was properly granted without regard to section 43-3A of the Village Code, we find it unnecessary to consider the constitutionality of that ordinance. Titone, J.P., Rabin, Hargett and Weinstein, JJ., concur.